DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 02 February 2021.
Claims 1-8, 10-18 and 20-24 are pending and have been presented for examination.
Claims 9 and 19 have been cancelled.

Allowable Subject Matter
Claims 1-8, 10-18 and 20-24 are allowed.

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David E. Huang on 25 February 2021.

The application has been amended as follows: 

3. (Currently amended) The method of claim 1, further comprising:
serving a second access request with the cache including: in response to determining the second access request is a read request, 
obtaining a second virtual address from the read request: 
determining whether data corresponding to the second virtual address exist in the cache or not:
in response to determining the data do not exist in the
cache,
determining a physical address of the target data in the underlying storage system on the basis of the address mapping;


13. (Currently amended) The apparatus of claim [[12]] 11, wherein the acts further comprise:
serving a second access request with the cache including: in response to determining the second access request is a read request, 
obtaining a second virtual address from the read request: 
determining whether data corresponding to the second virtual address exist in the cache or not:
in response to determining the data do not exist in the
cache,
determining a physical address of the target data in the underlying storage system on the basis of the address mapping;
reading the target data from the physical address in the underlying storage system so as to load the read target data to the cache; and returning the read target data so as to respond to the read request.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant has incorporated subject matter previously indicated as allowable into each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J DUDEK  JR/           Primary Examiner, Art Unit 2136